Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-20 are presented for examination.

Claim Objections
2.	Claims 1-3, 5-6, 10-14, 16-17, and 20 are objected to because of the following informalities:  
As per Claims 1 and 13, they recite the limitation “computer-readable media” which would be better as “non-transitory computer-readable media”.  
As per Claim 1, it recites the limitation “the health-related outcome using second data available” in line 15-16 which would be better as “a health-related outcome using second data available”, the limitation “the health-related outcome utilizing third data” in line 23 which would be better as “a health-related outcome utilizing third data” and the limitation “the health-related outcome utilizing fourth data” in line 26 which would be better as “a health-related outcome utilizing fourth data”.
Further, As per Claim 1, it recites the limitation “the health-related outcome” in line 28 which is unclear what the limitation refers. Claim 1 recites the limitation “health-related outcome using first data” in line 7, “health-related outcome using second data” in line 15-16, “health-related outcome utilizing third data” in line 23, and “the health-related outcome utilizing fourth data” in line 26.  Is “the health-related outcome” in line 28 referring to any of “health-related outcome” cited previously, or it could be a “health-related outcome”?

	As per Claim 3, it recites the limitation “the health-related outcome” in line 1 which is unclear what the limitation refers. Claim 1 recites the “health-related outcome” in line 7, 15-16, 26, and 28. Which “the health-related outcome” is it?
As per Claim 5, it recites the limitation “the outcome using second data” in line 9 which would be better as “an outcome using second data”.
As per Claim 6, it recites the limitation “the outcome using utilizing third data” in line 3 which would be better as “an outcome using utilizing third data”.
	As per Claim 6, it recites the limitation “the outcome” in line 9 which is unclear what the limitation refers. Claim 6 recites the limitation “outcome” in line 3, and Claim 5 recites the limitation “outcome” in line 3 and 9. Which outcome is it referring to?
	As per Claim 10, it recites the limitation “the outcome” in line 1 which is unclear what the limitation refers. Claim 5 recites the limitation “outcome” in line 3 and 9 while Claim 6 recites the “outcome” in line 3 and 9. Which outcome is it referring to?
	As per Claim 11, it recites the limitation “the outcome” in line 6-7 which would be better as “an outcome”.
	As per Claim 12, it recites the limitation “the outcome comprising” in line 1which is unclear what the limitation “outcome” refers. Claim 5 recites the limitation “outcome” in line 3 and 9. Which outcome is it referring to?
As per Claim 13, it recites the limitation “the outcome utilizing second data” in line 10 which would be better as “an outcome utilizing second data” and the limitation “the outcome” in line 12 which would be better as “an outcome”.

	As per Claim 16, it recites the limitation “the outcome” in line 6-7 which would be better as “an outcome”.
	As per Claim 17 and 20, it recites the limitation “the outcome comprises” in line 1which is unclear what the limitation “outcome” refers. Claim 13 recites the limitation “outcome” in line 7, 10 and 12. Which outcome is it referring to? Further Claim 20 recites the limitation “the outcome” in line 2 which is unclear what the limitation “outcome” refers. Which outcome is it?
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, it recites the limitation “to utilize the first data based at least in part on identifying the first data type;” in line 11-12 and the limitation “to utilize the second data based 
As per Claim 2, it recites the limitation “outcome is based at least in part on the third feature” in line 13-14 which is indefinite and vague because there is no other alternative feature claimed for "at least in part" alternative limitation.
As per Claim 3, it recites the limitation “outcome based at least in part on the third data type;” in line 8-9 which is indefinite and vague because there is no other alternative feature claimed for "at least in part" alternative limitation.
As per Claim 4, it recites the limitation “based at least in part on” in line 2-3 and line 6-7 which is indefinite and vague because there is no other alternative feature claimed for "at least in part" alternative limitation.
Similarly As per Claim 5, 7-10, 12, 14-15, and 17-20, they recite limitation “… based at least in part on …” which is indefinite and vague because there is no other alternative feature claimed for "at least in part" alternative limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
(Step 1) The claims 1-5 and 13-20 recite a system comprising combination of concrete devices (a processor and computer-readable media), and therefore is a machine, which is a 
(Step 2A – Prong One)  The claims 1 recites:
…
generating the first base model configured to utilize the first data based at least in part on identifying the first data type (under its broadest reasonable interpretation, mathematical calculation using statistical techniques to predict outcomes in the paragraph [0032] of the specification); 
…
generating the second base model configured to utilize the second data based at least in part on identifying the second data type (under its broadest reasonable interpretation, mathematical calculation using statistical techniques to predict outcomes in the paragraph [0032] of the specification); 
…
determining, …, the health-related outcome based at least in part on the first data, the second data, the third data, the fourth data, the first feature, and the second feature (under its broadest reasonable interpretation, mathematical calculation using statistical techniques to predict outcomes in the paragraph [0032] of the specification)...
The claims 5 recites:
…
generating the first base model configured to utilize the first data based at least in part on determining that the first data is of the first data type (under its broadest reasonable interpretation, mathematical calculation using statistical techniques to predict outcomes in the paragraph [0032] of the specification); 
…
generating the second base model configured to utilize the second data based at least in part on determining that the second data is of the second data type (under its broadest reasonable interpretation, mathematical calculation using statistical techniques to predict outcomes in the paragraph [0032] of the specification) ….
The claims 13 recites:
…
determining, …, the outcome based at least in part on the first data, the second data, the first feature, and the second feature (under its broadest reasonable interpretation, mathematical calculation using statistical techniques to predict outcomes in the paragraph [0032] of the specification).
Further as per dependent Claims 2-4, 5-12 and 14-20, the limitations, under its broadest reasonable interpretation, for generating a model/outcome based on received data is the abstract idea of mathematical concepts, more particularly mathematical calculations using statistical techniques to predict outcomes.
Therefore, the limitations, under its broadest reasonable interpretation, for generating an output based on received data is the abstract idea of mathematical concepts, more particularly mathematical calculations.
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a “system” (Claim 1 and 13) comprising “at least one processor” and a “computer-
These additional elements do not integrate modeling behavior of at least one fluid in a reservoir by solving partial differential equations iteratively into a practical application because they do no more than implement the mathematical modeling on a computer (see Specification (i. e. [0029], [0049]-[0051])) which merely uses a computer as a tool to perform an abstract idea.
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements 
“system” (Claim 1 and 13) comprising “at least one processor” and a “computer-readable media” comprising “storing ...computer -excitable instructions …cause the one or more processor to perform..”, “a first remote system located in a first country”, “a second remote system located in a second country” (Claim 1), “a third remote system located in a third country” (Claim 2), “first system” (Claim 5-9, 11, 13-15,  and 17-19), “second system” (Claim 5-7, 8, 12-14, and 18), “third system” (Claim 5-6 and 7), “fourth system” (Claim 11), “predictive layer” (Claim 1, 3, 6, 10, 12-13, 17 and 20), “common-data layer” (Claim 7 and 15) amount to no more than mere instruction to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. Also the limitation “receiving… request”, “identifying …”, “determining data…”, “receiving, … base model” and “sending the…model to the …system” is the element that the courts have recognized as well-understood, routine, conventional activity, such as storing and retrieving information in memory(MPEP 2106.05 (d) II iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) and receiving or transmitting data (MPEP 2106.05 (d) II i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))). Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1-3, 5-7, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wennberg (US 20060129427 A1) and further in view of Rodkey (US 20170178245 A1).
As per Claim 1, Wennberg teaches a system (Fig. 2, Fig. 4 element 104) comprising: 
one or more processors (Fig. 2); and 
computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (Fig. 2) comprising: 
receiving, from a first remote system located … (Fig. 1 [0044] “remote information system 110, and remote healthcare databases 112, 114, and 116.”), a first request for a first base model configured to determine a health-related outcome using first data available to the first remote system ([0052] “The application 104 accesses and/or retrieves patient data 402 associated with one or more patients (Step 302). The patient data 402 may reside within an internal database 208, local database 106, or a remote database 112, 114, and 116.”); 

generating the first base model configured to utilize the first data based at least in part on identifying the first data type ([0062]-[0063], “(6) creating a patient-level system of tables to link client data to unique patient identifiers (Step 612).”); 
…; 
receiving, …, a second request for a second base model configured to determine the health-related outcome using second data available to the second remote system ([0052] “The application 104 accesses and/or retrieves patient data 402 associated with one or more patients (Step 302). The patient data 402 may reside within an internal database 208, local database 106, or a remote database 112, 114, and 116.”); 
identifying a second data type of the second data common to the second remote system and the system ((Fig. 4 “DATA “CLEANING””, Fig. 6 “data cleaning process” [0063] “(2) Mapping client data to standard formats”); 
generating the second base model configured to utilize the second data based at least in part on identifying the second data type ([0062]-[0063], “identify and categorize relevant facts and relationships among facts (a fact generation process, described below) by data cleaning/fact generation component 408, to create one or more patient profiles 410.”, [0073] “the patient profile data 410 resulting from this process of data cleaning and fact generation”); 
…; 
receiving, … (Fig. 1 [0044] “remote information system 110, and remote healthcare databases 112, 114, and 116.”), a third base model configured to determine the health-related 
receiving, …, a fourth base model configured to determine the health-related outcome utilizing fourth data of the second data type (([0062]-[0063], “identify and categorize relevant facts and relationships among facts (a fact generation process, described below) by data cleaning/fact generation component 408, to create one or more patient profiles 410.”, [0073] “the patient profile data 410 resulting from this process of data cleaning and fact generation”)), the fourth base model configured to generate a second feature  ([0062]-[0063], “(6) creating a patient-level system of tables to link client data to unique patient identifiers”, [0073]); and 
determining, using a predictive layer ([0053] “the application 104 of predictive modeling analytic system 100”, [0086] “a predictive model of the application 104”), the health-related outcome based at least in part on the first data, the second data, the third data, the fourth data, the first feature, and the second feature (Fig.3 [0053] –[0054], “the application 104 applies a predictive statistical model 412 to the clean data to generate and/or define patient profile data and/or to identify a portion of the patients associated with a range of predicted financial risk and/or to identify a portion of the patients with a range of susceptibility to one or more risk events (Step 310). … output the financial risk predictions and/or risk event predictions 414”, Fig. 4 element 414,[0073] “the patient profile data 410 resulting from this process of data cleaning 
Wennberg fails to teach explicitly a first remote system located in a first country and a second remote system located in a second country, sending the first base model to the first remote system, sending the second base model to the second remote system. 
However, Wennberg teaches sending the health-related outcome to the remote system ([0053] “The application 104 may output the financial risk predictions and/or risk event predictions 414 in the form of a data file that may be delivered to a local user interface and/or display 216 or to a remote information system 110 for further processing and/or viewing.”) via the network ([0052]) such as internet. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send the models to the systems where data were received from to generate a model for further processing and/or viewing.
Further, Rodkey teaches a first remote system located in a first country and a second remote system located in a second country (Fig. 1A [0165]). 
Wennberg and Rodkey are analogous art because they are both related to a health-related modeling system.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Rodkey into Wennberg’s invention to improves and enhances the implemented functionality of the electronic transaction based technology and platform (Rodkey: [0005]). In particular, Rodkey teaches a logical group of servers, i. e, machine farm which is 

As per Claim 2, Wennberg teaches receiving an indication that a … remote system … has been associated with the system ([0052] “The application 104 accesses and/or retrieves patient data 402 associated with one or more patients (Step 302). The patient data 402 may reside within an internal database 208, local database 106, or a remote database 112, 114, and 116.”); 
determining that the .. system has access to fifth data of the first data type ([0052] “The application 104 accesses and/or retrieves patient data 402 associated with one or more patients (Step 302). The patient data 402 may reside within an internal database 208, local database 106, or a remote database 112, 114, and 116.”); 
generating, based at least in part on the fifth data being of the first data type and the second data type, a fifth base model configured to utilize the fifth data to determine the health-related outcome  ([0062]-[0063], “identify and categorize relevant facts and relationships among facts (a fact generation process, described below) by data cleaning/fact generation component 408, to create one or more patient profiles 410.”, [0073] “the patient profile data 410 resulting from this process of data cleaning and fact generation”); 
…
receiving, …, a sixth base model configured to determine the health-related outcome utilizing the third data and the fourth data, the sixth base model configured to generate a third feature  ([0062]-[0063], “identify and categorize relevant facts and relationships among facts (a fact generation process, described below) by data cleaning/fact generation component 408, to 
wherein determining the health-related outcome is based at least in part on the third feature ([0053] “the application 104 of predictive modeling analytic system 100”, [0086] “a predictive model of the application 104”), the health-related outcome based at least in part on the first data, the second data, the third data, the fourth data, the first feature, and the second feature (Fig.3 [0053] –[0054], “the application 104 applies a predictive statistical model 412 to the clean data to generate and/or define patient profile data and/or to identify a portion of the patients associated with a range of predicted financial risk and/or to identify a portion of the patients with a range of susceptibility to one or more risk events (Step 310). … output the financial risk predictions and/or risk event predictions 414”, Fig. 4 element 414,[0073] “the patient profile data 410 resulting from this process of data cleaning and fact generation is then fed into the predictive risk statistical modeling component 412 of the application 104.”). 
Wennberg fails to teach explicitly a third remote system located in a third country and the second data type, sending the fifth base model to the third remote system.
However, Wennberg teaches sending the health-related outcome to the remote system ([0053] “The application 104 may output the financial risk predictions and/or risk event predictions 414 in the form of a data file that may be delivered to a local user interface and/or display 216 or to a remote information system 110 for further processing and/or viewing.”) via the network ([0052]) such as internet. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send the models to the systems where data were received from to generate a model for further processing and/or viewing.


As per Claim 3, Wennberg teaches wherein the health-related outcome comprises a first health-related outcome (Fig.3 [0053] –[0054], Fig. 4, [0073]), and the operations further comprise: 
identifying a second health-related outcome to determine (Fig.3 [0053] –[0054], Fig. 4, [0073]); 
determining that the first data type and a third data type are relevant to the second health-related outcome (Fig.3 [0053] –[0054], Fig. 4, [0073]); 
determining that the third data type is associated with the first remote system (Fig. 1 & 3 [0053] –[0054], Fig. 4, [0073]); 
requesting a fifth base model from the… system, the fifth base model configured to determine the second health-related outcome based at least in part on data of the third data type (Fig. 3 [0053] –[0054], Fig. 4, [0073]); 
receiving, from the …system, the fifth base model configured to generate a third feature (Fig.3 [0053] –[0054], Fig. 4, [0073]); and 
determining, using the predictive layer, the second health-related outcome based at least in part on the third data and the third feature (Fig.3 [0053] –[0054], Fig. 4, [0073]). 
Wennberg fails to teach explicitly receiving, from the first remote system.
However, Wennberg teaches sending the health-related outcome to the remote system ([0053] “The application 104 may output the financial risk predictions and/or risk event predictions 414 in the form of a data file that may be delivered to a local user interface and/or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to receive, from the first remote system a model for further processing and/or viewing.

As per Claim 5, Wennberg teaches a method, comprising: 
receiving, at a first system (Fig. 2) and from a second system (Fig. 1 [0044] “remote information system 110, and remote healthcare databases 112, 114, and 116.”), a first request for a first base model configured to determine an outcome using first data available to the second system ([0052] “The application 104 accesses and/or retrieves patient data 402 associated with one or more patients (Step 302). The patient data 402 may reside within an internal database 208, local database 106, or a remote database 112, 114, and 116.”); 
determining that the first data is of a first data type (Fig. 4 “DATA “CLEANING””, Fig. 6 “data cleaning process” [0063] “(2) Mapping client data to standard formats”); 
generating the first base model configured to utilize the first data based at least in part on determining that the first data is of the first data type ([0062]-[0063], “(6) creating a patient-level system of tables to link client data to unique patient identifiers (Step 612).”), [0073] “the patient profile data 410 resulting from this process of data cleaning and fact generation”); 
…
receiving, at the first system and …, a second request for a second base model configured to determine the outcome using second data available to the … system ([0052] “The application 104 accesses and/or retrieves patient data 402 associated with one or more patients (Step 302). 
determining that the second data is of a second data type (Fig. 4 “DATA “CLEANING””, Fig. 6 “data cleaning process” [0063] “(2) Mapping client data to standard formats”); 
generating the second base model configured to utilize the second data based at least in part on determining that the second data is of the second data type ([0062]-[0063], “(6) creating a patient-level system of tables to link client data to unique patient identifiers (Step 612).”), [0073] “the patient profile data 410 resulting from this process of data cleaning and fact generation”); and …. 
Wennberg fails to teach explicitly sending the first base model to the second system, third system and sending the second base model to the third system. 
However, Wennberg teaches sending the health-related outcome to the remote system ([0053] “The application 104 may output the financial risk predictions and/or risk event predictions 414 in the form of a data file that may be delivered to a local user interface and/or display 216 or to a remote information system 110 for further processing and/or viewing.”) via the network ([0052]) such as internet. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send the models to the systems where data were received from to generate a model for further processing and/or viewing.
Further, Rodkey teaches a third system (Fig. 1A [0165]). 
Wennberg and Rodkey are analogous art because they are both related to a health-related modeling system.


As per Claim 6, Wennberg teaches further comprising: 
receiving, at the first system (Fig. 2) …, a third base model configured to determine the outcome utilizing third data of the first data type common to the first system and the second system  (Fig. 4 “DATA “CLEANING””, Fig. 6 “data cleaning process” [0063] “(2) Mapping client data to standard formats”) [0062]-[0063], “(6) creating a patient-level system of tables to link client data to unique patient identifiers (Step 612).”), [0073] “the patient profile data 410 resulting from this process of data cleaning and fact generation”), the third base model configured to generate a first feature (Fig.3 [0053] –[0054], “the application 104 applies a predictive statistical model 412 to the clean data to generate and/or define patient profile data and/or to identify a portion of the patients associated with a range of predicted financial risk and/or to identify a portion of the patients with a range of susceptibility to one or more risk events (Step 310). … output the financial risk predictions and/or risk event predictions 414”, Fig. 4 element 414,[0073] “the patient profile data 410 resulting from this process of data cleaning ; 
receiving, at the first system and …, a fourth base model configured to determine the outcome utilizing fourth data of the second data type common to the first system and the third system (Fig. 4 “DATA “CLEANING””, Fig. 6 “data cleaning process” [0063] “(2) Mapping client data to standard formats”) [0062]-[0063], “(6) creating a patient-level system of tables to link client data to unique patient identifiers (Step 612).”), [0073] “the patient profile data 410 resulting from this process of data cleaning and fact generation”), the fourth base model configured to generate a second feature (Fig.3 [0053] –[0054], “the application 104 applies a predictive statistical model 412 to the clean data to generate and/or define patient profile data and/or to identify a portion of the patients associated with a range of predicted financial risk and/or to identify a portion of the patients with a range of susceptibility to one or more risk events (Step 310). … output the financial risk predictions and/or risk event predictions 414”, Fig. 4 element 414,[0073] “the patient profile data 410 resulting from this process of data cleaning and fact generation is then fed into the predictive risk statistical modeling component 412 of the application 104.”); and 
determining, using a predictive layer of the first system ([0053] “the application 104 of predictive modeling analytic system 100”, [0086] “a predictive model of the application 104”), the outcome based at least in part on the third data, the fourth data, the first feature, and the second feature (Fig.3 [0053] –[0054], “the application 104 applies a predictive statistical model 412 to the clean data to generate and/or define patient profile data and/or to identify a portion of the patients associated with a range of predicted financial risk and/or to identify a portion of the patients with a range of susceptibility to one or more risk events (Step 310). … output the 
Wennberg fails to teach explicitly receiving, from the first remote system and from the third system.
However, Wennberg teaches sending the health-related outcome to the remote system ([0053] “The application 104 may output the financial risk predictions and/or risk event predictions 414 in the form of a data file that may be delivered to a local user interface and/or display 216 or to a remote information system 110 for further processing and/or viewing.”) via the network ([0052]) such as internet. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to receive, from the first remote system a model for further processing and/or viewing.
Further, Rodkey teaches the third system (Fig. 1A [0165]).

As per Claim 7, Wennberg teaches wherein determining that the first data is of the first data type comprises identifying, based at least in part on a common-data layer that maps data types to systems, the first data type as being associated with the first system and the second system (Fig. 4 “DATA “CLEANING””, Fig. 6 “data cleaning process” [0063] “(2) Mapping client data to standard formats”). 

As per Claim 11, Wennberg teaches further comprising: 

determining that the … system has access to third data of the first data type and the second data type ([0052] “The application 104 accesses and/or retrieves patient data 402 associated with one or more patients (Step 302). The patient data 402 may reside within an internal database 208, local database 106, or a remote database 112, 114, and 116.”); 
generating, based at least in part on the third data being of the first data type and the second data type, a third base model configured to utilize the third data to determine the outcome (Fig.3 [0053] –[0054], “the application 104 applies a predictive statistical model 412 to the clean data to generate and/or define patient profile data and/or to identify a portion of the patients associated with a range of predicted financial risk and/or to identify a portion of the patients with a range of susceptibility to one or more risk events (Step 310). … output the financial risk predictions and/or risk event predictions 414”, Fig. 4 element 414,[0073] “the patient profile data 410 resulting from this process of data cleaning and fact generation is then fed into the predictive risk statistical modeling component 412 of the application 104.”); … 
Wennberg fails to teach explicitly fourth system and sending the third base model to the fourth system and sending the third base model to the fourth system. 
However, Wennberg teaches sending the health-related outcome to the remote system ([0053] “The application 104 may output the financial risk predictions and/or risk event predictions 414 in the form of a data file that may be delivered to a local user interface and/or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send the third base model to the remote system for further processing and/or viewing.
Further, Rodkey teaches the fourth system (Fig. 1A [0165]).

As per Claim 12, Wennberg teaches wherein the outcome comprises a first outcome ([0073]), and the method further comprises: 
identifying a second outcome to determine (Fig.3 [0053] –[0054], Fig. 4 [0069]-[0073]); 
determining that the first data type and a third data type are relevant to the second outcome (Fig.3 [0053] –[0054], Fig. 4 [0073]); 
determining that the third data type is associated with the second system (Fig. 4 “DATA “CLEANING””, Fig. 6 “data cleaning process” [0063] “(2) Mapping client data to standard formats”); 
requesting a third base model …, the third base model configured to determine the second outcome based at least in part on data of the third data type (Fig.3 [0053] –[0054], Fig. 4 [0073]); 
receiving, …, the third base model configured to generate a third feature (Fig.3 [0053] –[0054], Fig. 4 [0069]-[0073]); and 
determining, using the predictive layer ([0053] “the application 104 of predictive modeling analytic system 100”, [0086] “a predictive model of the application 104”), the second 
Wennberg fails to teach explicitly requesting from the second system and receiving, from the second system,
However, Wennberg teaches sending the health-related outcome to the remote system ([0053] “The application 104 may output the financial risk predictions and/or risk event predictions 414 in the form of a data file that may be delivered to a local user interface and/or display 216 or to a remote information system 110 for further processing and/or viewing.”) via the network ([0052]) such as internet. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to receive, from the first remote system a model and a request for further processing and/or viewing.

As per Claim 13, Wennberg teaches a system (Fig. 2), comprising: 
one or more processors (Fig. 2); and 
computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (Fig. 2) comprising: 
receiving, from a first system (Fig. 3-4), a first base model ([0062]-[0063], “(6) creating a patient-level system of tables to link client data to unique patient identifiers (Step 612).”), [0073] “the patient profile data 410 resulting from this process of data cleaning and fact generation”), the fourth base model configured to generate a second feature (Fig.3 [0053] –[0054], “the application 104 applies a predictive statistical model 412 to the clean data to generate and/or 
receiving, …, a second base model ([0062]-[0063], “(6) creating a patient-level system of tables to link client data to unique patient identifiers (Step 612).”), [0073] “the patient profile data 410 resulting from this process of data cleaning and fact generation”), the fourth base model configured to generate a second feature (Fig.3 [0053] –[0054], “the application 104 applies a predictive statistical model 412 to the clean data to generate and/or define patient profile data and/or to identify a portion of the patients associated with a range of predicted financial risk and/or to identify a portion of the patients with a range of susceptibility to one or more risk events (Step 310). … output the financial risk predictions and/or risk event predictions 414”, Fig. 4 element 414, [0073] “the patient profile data 410 resulting from this process of data cleaning and fact generation is then fed into the predictive risk statistical modeling component 412 of the (Fig.3 [0053] –[0054], “the application 104 applies a predictive statistical model 412 to the clean data to generate and/or define patient profile data and/or to identify a portion of the patients associated with a range of predicted financial risk and/or to identify a portion of the patients with a range of susceptibility to one or more risk events (Step 310). … output the financial risk predictions and/or risk event predictions 414”, Fig. 4 element 414, [0073] “the patient profile data 410 resulting from this process of data cleaning and fact generation is then fed into the predictive risk statistical modeling component 412 of the application 104.”); and
determining, using a predictive layer ([0053] “the application 104 of predictive modeling analytic system 100”, [0086] “a predictive model of the application 104”), the outcome based at least in part on the first data, the second data, the first feature, and the second feature (Fig.3 [0053] –[0054], “the application 104 applies a predictive statistical model 412 to the clean data to generate and/or define patient profile data and/or to identify a portion of the patients associated with a range of predicted financial risk and/or to identify a portion of the patients with a range of susceptibility to one or more risk events (Step 310). … output the financial risk predictions and/or risk event predictions 414”, Fig. 4 element 414,[0073] “the patient profile data 410 resulting from this process of data cleaning and fact generation is then fed into the predictive risk statistical modeling component 412 of the application 104.”). 

However, Wennberg teaches sending the health-related outcome to the remote system ([0053] “The application 104 may output the financial risk predictions and/or risk event predictions 414 in the form of a data file that may be delivered to a local user interface and/or display 216 or to a remote information system 110 for further processing and/or viewing.”) via the network ([0052]) such as internet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to receive, from a second system a model for further processing and/or viewing.  Further Rodkey teaches a logical group of servers, i. e, machine farm which is physically located in different continents, different regions of a continent or country which communicating via network (1A, [0165]) where a machine farm 38 can be administered as a single entity ([0163]). 
Wennberg and Rodkey are analogous art because they are both related to a health-related modeling system.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Rodkey into Wennberg’s invention to improves and enhances the implemented functionality of the electronic transaction based technology and platform (Rodkey: [0005]) 

As per Claim 14, Wennberg teaches the operations further comprising: 
(Fig.3 [0053] –[0054], [0073], Fig. 4); 
determining that the third data is of the first data type (Fig. 4 “DATA “CLEANING””, Fig. 6 “data cleaning process” [0063] “(2) Mapping client data to standard formats”); 
generating the third base model ([0053] –[0054], [0073], Fig.3-Fig. 4) configured to utilize the third data based at least in part on determining that the third data is of the first data type (Fig. 4 “DATA “CLEANING””, Fig. 6 “data cleaning process” [0063] “(2) Mapping client data to standard formats”); 
receiving, … a second request for a fourth base model configured to determine the outcome using fourth data available to the second system (Fig.3 [0053] –[0054], [0073], Fig. 4); 
determining that the fourth data is of the second data type (Fig. 4 “DATA “CLEANING””, Fig. 6 “data cleaning process” [0063] “(2) Mapping client data to standard formats”); 
generating the fourth base model configured to utilize the fourth data ([0053] –[0054], [0073], Fig.3-Fig. 4) based at least in part on determining that the fourth data is of the second data type (Fig. 4 “DATA “CLEANING””, Fig. 6 “data cleaning process” [0063] “(2) Mapping client data to standard formats”); and  …
Wennberg fails to teach explicitly sending the third base model to the first system, receiving, from the second system and sending the fourth base model to the second system.
However, Wennberg teaches sending the health-related outcome to the remote system ([0053] “The application 104 may output the financial risk predictions and/or risk event predictions 414 in the form of a data file that may be delivered to a local user interface and/or 

As per Claim 15, Wennberg teaches wherein determining that the third data is of the first data type comprises identifying, based at least in part on a common-data layer that maps data types to systems, the first data type as being associated with the system and the first system (Fig. 4 “DATA “CLEANING””, Fig. 6 “data cleaning process” [0063] “(2) Mapping client data to standard formats”). 

As per Claim 16, Wennberg teaches the operations further comprising: 
receiving an indication that a … system has been associated with the system (Fig.3 [0053] –[0054], Fig. 4 [0069]-[0073]); 
determining that the … system has access to third data of the first data type and the second data type (Fig. 4 “DATA “CLEANING””, Fig. 6 “data cleaning process” [0063] “(2) Mapping client data to standard formats”); 
generating, based at least in part on the third data being of the first data type and the second data type, a third base model configured to utilize the third data to determine the outcome (Fig.3 [0053] –[0054], Fig. 4 [0069]-[0073]); and …
Wennberg fails to teach explicitly third system and sending the third base model to the third system. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send, from the first remote system a model for further processing and/or viewing.
Further, Rodkey teaches the third system (Fig. 1A [0165]).

As per Claim 17, Wennberg teaches wherein the outcome comprises a first outcome (Fig. 3-4), and the operations further comprise: 
identifying a second outcome to determine (Fig.3 [0053] –[0054], Fig. 4 [0069]-[0073]); 
determining that the first data type and a third data type are relevant to the second outcome (Fig.3 [0053] –[0054], Fig. 4 [0069]-[0073]); 
determining that the third data type is associated with the first system (Fig. 4 “DATA “CLEANING””, Fig. 6 “data cleaning process” [0063] “(2) Mapping client data to standard formats”); 
requesting a third base model from the first system, the third base model configured to determine the second outcome based at least in part on data of the third data type (Fig.3 [0053] –[0054], [0073], Fig. 4); 
receiving, from the first system, the third base model as a third feature (Fig.3 [0053] –[0054], Fig. 4 [0069]-[0073]); and 
.

6.	Claims 4, 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wennberg (US 20060129427 A1) and Rodkey (US 20170178245 A1), further in view of Langheier et al. (US 20060173663 A1).
Wennberg as modified by Rodkey teaches most all the instant invention as applied to claims 1-3, 5-7, and 11-17 above.
As per Claim 4, Wennberg as modified by Rodkey fails to teach explicitly determining a confidence at which the health-related outcome is determined based at least in part on the first feature; 
determining that the confidence exceeds a threshold confidence; and 
causing the second remote system to receive the first feature based at least in part on determining that the confidence exceeds the threshold confidence. 
Langheier et al. teaches determining a confidence at which the health-related outcome is determined based at least in part on the first feature ([0083]-[0086], [0097], [0123]); 
determining that the confidence exceeds a threshold confidence ([0083]-[0086], [0097], [0123]); and 
causing the second remote system to receive the first feature based at least in part on determining that the confidence exceeds the threshold confidence ([0083]-[0086], [0097], [0123]). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Langheier et al. into Wennberg and Rodkey’s invention to improves and enhances the implemented functionality of the electronic transaction based technology and platform (Rodkey: [0005]) and to do so for the benefit of developing and using predictive models to predict a plurality of medical outcomes and optimal intervention strategies and for simultaneously validating biomarker causality (Langheier et al.: [0010]).

As per Claim 8, Wennberg as modified by Rodkey fails to teach explicitly further comprising: determining a confidence at which the outcome is determined based at least in part on the first feature; 
determining that the confidence exceeds a threshold confidence; and 
causing the third system to receive the first feature based at least in part on determining that the confidence exceeds the threshold confidence.
Langheier et al. teaches determining a confidence at which the outcome is determined based at least in part on the first feature ([0083]-[0086], [0097], [0123]); 
determining that the confidence exceeds a threshold confidence ([0083]-[0086], [0097], [0123]); and 
causing the third system to receive the first feature based at least in part on determining that the confidence exceeds the threshold confidence ([0083]-[0086], [0097], [0123]).

Langheier et al. teaches determining a first confidence at which the first system determines the outcome using the third data, the fourth data, the first feature, and the second feature ([0083]-[0086], [0097], [0123]); 
receiving an indication of a second confidence at which the outcome is determined by the second system using fifth data of a third data type ([0083]-[0086], [0097], [0123]); 
determining that the second confidence is greater than the first confidence ([0083]-[0086], [0097], [0123]); and 
causing the first system to acquire sixth data of the third data type based at least in part on determining that the second confidence is greater than the first confidence ([0083]-[0086], [0097], [0123]).

As per Claim 10, Wennberg as modified by Rodkey teaches wherein determining the outcome comprises determining a first instance of the outcome, and the method further comprises: determining, using the predictive layer ([0053] “the application 104 of predictive modeling analytic system 100”, [0086] “a predictive model of the application 104”), a second instance of the outcome without using the fourth data (Fig. 3-5, [0063]).

Langheier et al. teaches determining a first confidence at which the first instance of the outcome is determined ([0083]-[0086], [0097], [0123]); 
determining a second confidence at which the second instance of the outcome is determined; determining that the second confidence is within a threshold confidence range of the first confidence ([0083]-[0086], [0097], [0123]); and 
based at least in part on determining that the second confidence is within the threshold confidence range, removing the fourth data ([0083]-[0086], [0097], [0123]).

As per Claim 18, Wennberg as modified by Rodkey fails to teach explicitly the operations further comprising: determining a confidence at which the outcome is determined based at least in part on the first feature; determining that the confidence exceeds a threshold confidence; and causing the second system to receive the first feature based at least in part on determining that the confidence exceeds the threshold confidence. 
Langheier et al. teaches determining a confidence at which the outcome is determined based at least in part on the first feature ([0083]-[0086], [0097], [0123]); 
determining that the confidence exceeds a threshold confidence ([0083]-[0086], [0097], [0123]); and 


As per Claim 19, Wennberg as modified by Rodkey fails to teach explicitly the operations further comprising: determining a first confidence at which the system determines the outcome using the first data, the second data, the first feature, and the second feature; receiving an indication of a second confidence at which the outcome is determined by the first system using third data of a third data type; determining that the second confidence is greater than the first confidence; and causing the system to acquire fourth data of the third data type based at least in part on determining that the second confidence is greater than the first confidence.
Langheier et al. teaches determining a first confidence at which the system determines the outcome using the first data, the second data, the first feature, and the second feature ([0083]-[0086], [0097], [0123]); 
receiving an indication of a second confidence at which the outcome is determined by the first system using third data of a third data type ([0083]-[0086], [0097], [0123]); 
determining that the second confidence is greater than the first confidence ([0083]-[0086], [0097], [0123]); and 
causing the system to acquire fourth data of the third data type based at least in part on determining that the second confidence is greater than the first confidence ([0083]-[0086], [0097], [0123]). 
As per Claim 20, Wennberg as modified by Rodkey teaches determining, using the predictive layer ([0053] “the application 104 of predictive modeling analytic system 100”, 
Wennberg as modified by Rodkey fails to teach explicitly determining a first confidence at which the system determines the outcome using the first data, the second data, the first feature, and the second feature; receiving an indication of a second confidence at which the outcome is determined by the first system using third data of a third data type; determining that the second confidence is greater than the first confidence; and causing the system to acquire fourth data of the third data type based at least in part on determining that the second confidence is greater than the first confidence.
Langheier et al. teaches determining a first confidence at which the first instance of the outcome is determined ([0083]-[0086], [0097], [0123]); 
determining a second confidence at which the second instance of the outcome is determined ([0083]-[0086], [0097], [0123]); 
determining that the second confidence is within a threshold confidence range of the first confidence ([0083]-[0086], [0097], [0123]); and 
based at least in part on determining that the second confidence is within the threshold confidence range, removing the second data ([0083]-[0086], [0097], [0123]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/Primary Examiner, Art Unit 2127